            Case 5:20-cr-00367-JLS Document 1 Filed 10/20/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             CRIMINAL NO.

               v.                                    DATE FILED:

HAKEEM McPHERSON                                     VIOLATION
                                                     18 U.S.C. $ 922(9)(1) (possession   of
                                                     a firearm by a felon 1 count)
                                                                            -
                                                     Notice of forfeiture

                                         TNDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

               On or about April 30, 2020, in Northampton County, in the Eastern District of

Pennsylvania, defendant

                                   HAKEEM McPHERSON,

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

ftrearm, that is, a Ruger, model LCP II, .22 LR caliber semiautomatic pistol, with an obliterated

serial number subsequently restored to 380712739,Ioaded with ten live rounds of .22 caliber

ammunition, and the firearm was in and affecting interstate commerce.

               In violation of Title 18, United States Code, Section 922(il0).
            Case 5:20-cr-00367-JLS Document 1 Filed 10/20/20 Page 2 of 3




                                  NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 1 8, United States Code, Section 922(g)(I), sel

forth in this indictment, defendant

                                      HAKEEM MCPHERSON

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of the offense, including:

               1.      a Ruger,  model LCP II, .22LRcaliber semiautomatic pistol, with an
                       obliterated serial number subsequently restored to 380712739; and

               2.      ten live rounds of .22 caliber ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18, United

States Code, Section 924(d).

                                                              A TRUE BILL:




                                                                           RY FOREPERSON




     LIAM M. McS
United States Attorney
                      Case 5:20-cr-00367-JLS Document 1 Filed 10/20/20 Page 3 of 3




                                                              I
                                                                  J
                                                                  U
                                                                  C)
                                                              #
                                                                   I

                                                                  d          E
                                                                  o
        Fr                     Q                              ,
                                                              q
                                                                  (,)


                               r!                                 >,
                                                                  a
        L,      tti
                               J\J                                d
                                                                  F
                               \(A                                3r
        UA"Er
        !^l
        n=.Yl
                               E&
                               OI!            'C)tr
                                              '7              L=.t
                                                                  c0    c)
                                                                                  a]

        E6.el
        '(n +           .=l
                               a       i-,1
                                       iJ.l   fir3e(!ti           de              d
        !kAl                   t!
                               LO
                                       0r     zeho
                                              ir-q
        AOLTI                  L'o-                                                    o
                                              :.          h       E (H
        a.eFl
        f,l !
                        -t
                        '=l
                                              L,/rfOo
                                              AOA
                                                    v
                                                                                       (-)

                                                                  A     .r
        146Fl                  A€1
        4
        E;=UI
        ai
                        'it
                               NH
                               F,]     M
                                              =
                                                              v
                                                                  3E
                                                                  o>
        a()                    l-      -t
        H                                                                    f
        laE
        FrI]
                -r,
                d              ZE
                               D
                                                              t
                                                              v
                                                              v
                                                                  b0
                                                                             o
                                                                             o
        z                      H                              c.l
                                                              N
                                                                             a.
                                                              o\
                               F                              .a             o
                                                              q              E.
                                                              q
    I                                                         '--]
U
\                                                             oo
U
R
